Citation Nr: 1550548	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected right hydrocele, associated with post-operative right inguinal hernia.

2.  Entitlement to a disability rating greater than 10 percent for service-connected post-operative right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from January 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, that continued a 10 percent disability rating for the Veteran's service-connected right inguinal hernia and awarded a separate noncompensable disability rating for a right hydrocele, associated with the service-connected right inguinal hernia.  The Veteran expressed disagreement and perfected a substantive appeal.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. All records in such files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an Appellant's Brief dated in October 2015, the Veteran's representative suggested that the most recent October 2013 VA examinations of the Veteran's right inguinal hernia and hydrocele are too remote to adequately evaluate his disabilities.   Typically, the passage of time alone, without an allegation of worsening, does not warrant a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nonetheless, a review of the October 2013 VA examination reports reveals that the findings must be supplemented prior to further adjudication of this matter.

Specifically, with regard to the examination of the right hydrocele, the VA examiner indicated that the right testicle and epididymis were abnormal, but in describing the abnormality indicated "large right hydrocele prevents exam."  The VA examiner provided no further explanation as to the nature and extent of the asserted abnormalities.  With regard to the examination of the right inguinal hernia, the VA examiner indicated that physical examination revealed no hernia.  The VA examiner further indicated that the Veteran's right inguinal hernia condition impacted his ability to work by limiting his ability to lift.  The VA examiner did not explain how a hernia that cannot be detected impacts the Veteran's ability to work.
As such, the Board finds that an additional examination of the Veteran's disabilities is warranted.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain ongoing VA medical treatment records pertaining to the service-connected right hydrocele and right inguinal hernia.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected right inguinal hernia and right hydrocele.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

(a)  The examiner is asked to identify whether the Veteran has a recurrence of the right inguinal hernia, whether it is small or large, whether it is reducible, whether it is well supported by a belt or truss, and whether it is irremediable.

(b)  The examiner is asked to identify whether the right hydrocele results in atrophy, voiding dysfunction, urinary tract infection, penile deformity with loss of erectile power, or loss of use of a creative organ.  The extent of each identified dysfunction must be fully assessed.

(c)  The examiner is asked to identify the degree of impairment due to residual scarring from the right inguinal hernia and right hydrocele repairs.  The examiner is asked to describe the amount of surface area involved and to comment on whether the Veteran's scars are unstable, superficial or deep, i.e., adherent to underlying tissue, painful on examination or cause limitation of function of any affected part.

(d)  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




